 

TherapeuticsMD 8-K [therap-8k_062012.htm]

 

Exhibit 10.1

 

 





THERAPEUTICSMD, INC.

NOTE PURCHASE AGREEMENT

This Note Purchase Agreement (this “Agreement”) is made by and among
TherapeuticsMD, Inc., a Nevada corporation (the “Company”), and each of Plato &
Associates, Inc., a Missouri limited liability company and Steven Johnson, a
resident of Texas (collectively known as the “Purchasers” or individually as
each "Purchaser").

1.The Notes and Warrants. 

1.1   Authorization of the Notes and Warrants. The Company has authorized the
sale and issuance of secured promissory notes (the “Notes”) in the aggregate
amount of $4,691,847.32 and cashless common stock purchase warrants (the
“Warrants”) to purchase an aggregate of 7,000,000 shares of the Company's Common
Stock (the “Shares”). The Notes shall be substantially in the form attached
hereto as Exhibit A and the Warrants shall be substantially in the form attached
hereto as Exhibit B.

1.2   Purchase and Sale of the Notes and Warrants.

(a)    Purchase and Sales of Notes and Warrants.

                                                                                    
(i)          Purchase of Notes. Each Purchaser agrees to purchase, and the
Company agrees to, severally and not jointly, sell and issue to each Purchaser,
a Note in the principal amount set forth opposite each Purchaser's name on the
signature page attached hereto. The Notes shall be due on February 24, 2014 (the
"Maturity Date").

                                                                                  
(ii)          Purchase Price. The purchase price for the Notes and Warrants to
be purchased by the Purchasers hereunder shall be set forth on Schedule I
attached hereto (the "Purchase Price").

 

                                                                                
(iii)          Purchase of Warrants. As an inducement for the Purchasers to lend
additional funds to the Company as outlined herein on Schedule I, the
Purchasers, and/or assigns, will receive Warrants to purchase an aggregate of
7,000,000 Shares. Each Purchaser will receive one Warrant for the purchase of
3,000,000 shares with an exercise price of $2.00 per share and one Warrant for
the purchase of 500,000 shares with an exercise price of $3.00 per share. The
Warrants shall terminate on the date that is five (5) years from the date of the
issuance of the Notes; however, the Warrants may not be exercised until ninety
(90) days after issuance.

 

                                                                                 
(iv)          Security. In order to induce each Purchaser to extend the credit
evidenced by the Notes, the Company has agreed to enter into a Security
Agreement of even date herewith and to grant Collateral Agent, for the benefit
of itself and the Purchasers, the security interest in the Collateral described
in the Security Agreement in the form attached hereto as Exhibit C.

                                                                                  
(v)          Closing. The purchase and sale of the Notes and Warrants shall take
place at the offices of the Company at such time and place as the Company and
the Purchasers shall mutually agree upon, orally or in writing.

(b)   Form of Payment. At Closing, each Purchaser shall pay the respective
Purchase Price to the Company by check payable to the Company or by wire
transfer of immediately available funds (or any combination thereof), and the
Company shall deliver to each Purchaser a Note in a principal amount equal to
the respective Purchase Price, together with such Warrants issued per the
Purchaser's instructions.



 
 



This Agreement, the Notes, the Warrants, Security Agreement and the other
documents delivered in connection with this Agreement, are referred to
hereinafter as the “Transaction Documents”).

2.                Representations and Warranties of the Company. The Company
hereby represents and warrants to the Purchasers as follows:

2.1   Organization and Standing.  The Company is a Nevada corporation duly
organized and validly existing under, and by virtue of, the laws of the State of
Nevada and is in good standing under such laws.

2.2   Power.  The Company has all requisite legal power and authority (i) to own
and operate its properties and assets and to carry on its business, (ii) to
execute and deliver the Transaction Documents, (iii) to sell and issue the Notes
and Warrants and (iv) to carry out and perform the provisions of the Transaction
Documents.

2.3   Authorization.  All necessary action on the part of the Company, its
officers, and directors necessary for the authorization, execution, and delivery
of the Transaction Documents, the performance of all obligations of the Company
hereunder and thereunder, and the authorization, issuance, sale and delivery of
the Notes and Warrants have been taken or will be taken at or prior to the
Closing. This Agreement constitutes, and each Note and Warrant, when executed
and delivered by the Company, will constitute valid and binding obligations of
the Company, enforceable in accordance with their respective terms, except (i)
as limited by applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally and (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies.

3.                Representations and Warranties of the PURCHASERs.  Each
Purchaser hereby represents and warrants to the Company, severally and not
jointly, as of the applicable closing date, as follows:

3.1   Binding Obligation.  All action on the part of the Purchaser for the
authorization, execution, delivery and performance by the Purchaser of this
Agreement has been taken, and this Agreement constitutes a valid and binding
obligation of the Purchaser, enforceable in accordance with its terms, except
(i) as limited by applicable bankruptcy, insolvency, reorganization, moratorium
and other laws of general application affecting enforcement of creditors’ rights
generally and (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies.

3.2   Accredited Investor.  The Purchaser is an accredited investor within the
meaning of Rule 501 of Regulation D prescribed by the Securities and Exchange
Commission pursuant to the Securities Act. If other than an individual, the
Purchaser also represents the Purchaser has not been organized for the specific
purpose of acquiring the Note(s).

3.3   Investment Experience.  The Purchaser acknowledges that he is able to fend
for himself, can bear the economic risk of its investment and has such knowledge
and experience in financial or business matters that he is capable of evaluating
the merits and risks of the investment in the Underlying Securities.

3.4   Investment Intent.  The Purchaser is acquiring the Note for investment for
the Purchaser’s own account and not with a view to, or for resale in connection
with, any distribution thereof. The Purchaser understands that the neither the
Note or the Shares have been registered under the Securities Act by reason of a
specific exemption from the registration provisions of the Securities Act that
depends upon, among other things, the bona fide nature of the investment intent
as expressed herein.



 
 

3.5   Rule 144.  The Purchaser acknowledges that the Note and Warrant(s), and
upon exercise of the Warrant(s), the Shares, must be held until subsequently
registered under the Securities Act or unless an exemption from such
registration is available. The Purchaser is aware of the provisions of Rule 144
promulgated under the Securities Act which permits limited resale of securities
purchased in a private placement subject to the satisfaction of certain
conditions.

3.6   Information.  The Purchaser believes he has received all the information
he considers necessary or appropriate for deciding whether to purchase the Note
and Warrant(s). The Purchaser further represents that such Purchaser has had an
opportunity to ask questions and receive answers from the Company regarding the
terms and conditions of the Note and Warrant(s) and the business, properties,
prospects and financial condition of the Company.

4.                Miscellaneous. 

4.1   Waivers and Amendments.  This Agreement and the obligations of the Company
and the rights of the Purchasers under this Agreement, the Notes and Warrants
may be amended, waived, discharged or terminated (either generally or in a
particular instance, either retroactively or prospectively and either for a
specified period of time or indefinitely) with the written consent of the
Company and the Purchasers.

4.2   Governing Law; Venue.  This agreement shall be governed in all respects by
the laws of the State of Nevada. Each of the parties hereto hereby consents to
the exclusive jurisdiction of: (i) any state courts of the state of Florida and
(ii) any federal court located in the state of Florida, as well as to the
jurisdiction of all courts to which an appeal may be taken from such courts, for
the purpose of any suit, action or other proceeding arising out of, or in
connection with, this agreement or any of the transactions contemplated hereby.
Each party hereby expressly waives any and all rights to bring any suit, action
or other proceeding in or before any court or tribunal other than those located
in the state of Florida. In addition, each of the parties consent to the service
of process by personal service or any manner in which notices may be delivered
hereunder in accordance with this agreement.

4.3   Notices.  All notices and other communications required or permitted under
this Agreement shall be in writing and shall be delivered personally by hand or
by courier, mailed by United States first-class mail, postage prepaid, sent by
facsimile or sent by electronic mail directed (a) if to a Purchaser, at such
Purchaser’s address, facsimile number or electronic mail address set forth on
Schedule A hereto, or at such other address, facsimile number or electronic mail
address as such Purchaser may designate by ten (10) days’ advance written notice
to the Company or (b) if to the Company, to its address, facsimile number or
electronic mail set forth on its signature page to this Agreement and directed
to the attention of the Chief Executive Officer, or at such other address,
facsimile number or electronic mail as the Company may designate by ten (10)
days’ advance written notice to the Purchasers. All such notices and other
communications shall be effective or deemed given upon personal delivery, on the
date of mailing, upon confirmation of facsimile transfer or upon delivery to
electronic mail address set forth on Schedule A hereto opposite the recipient’s
name.

4.4   Purchasers Acting Independently. Each Purchaser enters into this Agreement
independently of the other Purchaser and has negotiated separately with the
Company. The Purchasers should not be treated as a single group. 



 
 

4.5   Entire Agreement.  This Agreement (including the schedules and exhibits
attached hereto) and the other documents delivered pursuant hereto constitute
the full and entire understanding and agreement between the parties with regard
to the subjects hereof and thereof.

4.6   Severability.  If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision(s) shall be excluded from
this Agreement and the balance of this Agreement shall be interpreted as if such
provision(s) were so excluded and shall be enforceable in accordance with its
terms.

4.7   Successors and Assigns.  Except as otherwise expressly provided in this
Agreement or the Notes, the provisions of this Agreement and the Notes shall
inure to the benefit of, and be binding upon, the successors, assigns, heirs,
executors and administrators of the parties hereto.

4.8   Delays or Omissions. No delay or omission to exercise any right, power, or
remedy accruing to the Investor, upon any breach or default of the Company under
this Agreement shall impair any such right, power, or remedy of the Investor nor
shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of or in any similar breach or default thereafter
occurring; nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default therefore or thereafter occurring. All
remedies, either under this Agreement or by law or otherwise afforded to the
Investors, shall be cumulative and not alternative.

4.9   Titles and Subtitles.  The titles of the paragraphs and subparagraphs of
this Agreement are for convenience of reference only and are not to be
considered in construing this Agreement.

4.10          Telecopy Execution and Delivery.  A facsimile, telecopy or other
reproduction of this Agreement may be executed by one or more parties hereto,
and an executed copy of this Agreement may be delivered by one or more parties
hereto by facsimile or similar electronic transmission device pursuant to which
the signature of or on behalf of such party can be seen, and such execution and
delivery shall be considered valid, binding and effective for all purposes. At
the request of any party hereto, all parties hereto agree to execute an original
of this Agreement as well as any facsimile, telecopy or other reproduction
hereof.

4.11          Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall be deemed to constitute one instrument.

4.12          Construction.  The language used in this Agreement and the Notes
will be deemed to be the language chosen by the parties to express their mutual
intent and no rules of strict construction will be applied against any party.

4.13          Other Interpretive Provisions. References in this Agreement and
each of the other Transaction Documents to any document, instrument or agreement
(a) includes all exhibits, schedules and other attachments thereto, (b) includes
all documents, instruments or agreements issued or executed in replacement
thereof, and (c) means such document, instrument or agreement, or replacement or
predecessor thereto, as amended, modified and supplemented from time to time and
in effect at any given time. The words “hereof,” “herein” and “hereunder” and
words of similar import when used in this Agreement or any other Transaction
Document refer to this Agreement or such other Transaction Document, as the case
may be, as a whole and not to any particular provision of this Agreement or such
other Transaction Document, as the case may be. The words “include” and
“including” and words of similar import when used in this Agreement or any other
Transaction Document shall not be construed to be limiting or exclusive.

 
 



4.14          Termination of Notes Upon Payment. Upon payment in full of any
Note outstanding issued pursuant to this Agreement, such Note shall
automatically be terminated and the Company shall be forever released from any
and all of its obligations and liabilities under each such Note.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the day, month
and year below.

 

 

Dated: June 19, 2012

THERAPEUTICSMD, INC.

 

By: /s/ Robert Finizio________________________

Robert Finizio

Chief Executive Officer

Address:

TherapeuticsMD, Inc.

951 Broken Sound Parkway NW, #320

Boca Raton, FL 33487

 

 

 
 

Purchasers:

 

Principal Amount of Note: $2,347,128.06

 

 

Dated: June 19, 2012

 

STEVEN JOHNSON

 

 

By: /s/ Steven Johnson_________________

Steven Johnson, an individual

Address:

804 Tree Haven Court

Highland Village, TX 75077

E-Mail: worksteve@aol.com

 



 

Principal Amount of Note: $2,344,719.26

 

Dated: June 19, 2012

 

PLATO & ASSOCIATES, LLC

 

 

By: /s/ Robert J, Smuth___________________

Robert J. Smith, Sole Member

Address:

13652 Fiddlesticks Blvd.

Suite 202-324

ft. myers, fl 33912

E-Mail: rjsmith@usa.com

 

 

 

 
 

SCHEDULE I

 

PURCHASE PRICE FOR NOTES AND WARRANTS

 

 

Steven Johnson

 

Purchase Price is $2,347,128.06 paid as follows:

 

(a)      Cash in the amount of $1,000,000

(b)Exchange of principle of $1,347,128.06 under a note dated February 24, 2012

 

 

Plato & Associates, LLC

 

Purchase Price is $2,344,719.26 paid as follows:

 

(a)      Cash in the amount of $1,000,000

(b)Exchange of principle of $1,344,719.26 under a note dated February 24, 2012

 

 

